Title: From Thomas Jefferson to Henry Clay, 28 August 1822
From: Jefferson, Thomas
To: Clay, Henry


Dear Sir
Monticello
Aug. 28. 22.
In the general sufferings by the misfortunes of the late Colo Wilson Carey Nicholas, my grandson Thos Jefferson Randolph & myself are in danger of a heavy participation. we were bound to the bank of the US. in Richmd jointly and severally for him in the sum of twenty thousand Dollars, and my grandson was under some additional obligations. a plank however seems to float within our reach, which, if we can secure it, will save us from the wreck. this happens to be in the state of Kentucky, and we are anxious to engage your professional services in our behalf. Thomas Deye Owings of that state was indebted by bond to W. C. Nicholas in the sum of 10,000 pounds Kentucky money, the principal payable July 1. 1805. there is reason to presume that no payments, either of principal or interest have been made on this bond; and our request to you is to have suit brought on it immediately in the Federal district court of Kentucky. Colo Morrison of that state acted during mr Nicholas’s life as his Attorney in fact, as to all his property and interests in  Kentucky; and in order to enable him to transact the business with effect, that property was conveyed to him absolutely, but expressly in trust: and Owings’ bond was specifically included in the conveyance. but, at the same time, the bond itself was retained by mr Nicholas in his own possession; and at his death it has come to the hands of his executors, in whom the legal property, as well as possession, of course is, and in whose name alone can a suit on it be maintained. they do not know whether Colo Morrison sets up any claim of personal right in this bond. if he does we shall ask your assistance against him also. uncertain whether a letter might find you in Kentucky, and indeed whether it might be agreeable to you to undertake the cause, I inclose all the necessary papers to my friend and relation Dabney Terril, who will be so kind as to form a point of communication between us, and those who may be interested or concerned in the case. these papers are so full and particular that I need go into no further details here. a copy only of the bond is sent which may serve to commence the action on, and we reserve the original to go by a safer conveyance than the public mail. altho’ I can have nothing to do in the action on this subject, in my own name, I am really interested as deeply as the parties themselves. because if the exrs can pay the debt out of this property of Colo Nicholas, it will shield me from being called on for it. my grandson, as exr, will attend to the duty of a proper compensation for your trouble, and he writes to mr Terril on that subject. should your law, like ours, require a plaintiff, not a resident of the state, to give security for costs of suit in case of failure, my antient friend John Brown of Lexington will I trust give me the benifit of his responsibility for the costs, as perhaps will mr Terril himself, on my assuming, as I do assume, to indemnify them against all loss on that account. in hope we shall not fail in the advantage we promise ourselves of your kind aid to help us out of the difficulties in which this unfortunate engagement has involved us, I pray you to accept the assurance of my very sincere esteem for you, and of my high respect.Th: Jefferson